UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1038


KAREN D. JACKSON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Commissioner, Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:14-cv-00870-SAG)


Submitted:   May 29, 2015                     Decided:   June 2, 2015


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen D. Jackson, Appellant Pro Se.    Stacey Irene Cole, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karen     D.   Jackson   appeals       the   magistrate   judge’s *   order

upholding the Commissioner’s denial of Jackson’s application for

supplemental security income.             We have reviewed the record and

find       no   reversible   error.       Accordingly,     although    we    grant

Jackson leave to proceed in forma pauperis, we affirm for the

reasons stated by the magistrate judge.                Jackson v. Colvin, No.

1:14-cv-00870-SAG (D. Md. Dec. 4, 2014).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




       *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2012).



                                          2